Case 4:14-md-02566-TSH Document 762 Filed 11/05/19 Page 1 of 6

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

IN RE; TELEXFREE SECURITIES
LITIGATION MDL No. 4:14-md-2566-TSH

 

This Document Relates to:
ALL CASES

 

 

MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENTS WITH
DEFENDANTS JOSEPH CRAFT AND CRAFT FINANCIAL SOLUTIONS, INC.,
BASE COMMERCE, LLC, SYNOVUS BANK, AND CERTAIN RELATED PARTIES

Plaintiffs Waldamara Martin, Igor Shikhman, Tyzza Hartman, Edivaldo A. Reis and Rita
Dos Santos (together “Plaintiffs” or “Proposed Class Representatives”) hereby move the Court,
pursuant to Federal Rule of Civil Procedure 23, for preliminary approval of three settlements
which encompass the claims against twelve parties, nine of which are Defendants and three of
which are related third-parties. The first is with Defendants Joseph Craft and Craft Financial
Solutions, Inc. (the “Craft Defendants”) and related parties BWFC Processing Center, LLC, ACE
LLP and Audra Craft (collectively with the Craft Defendants, the “Craft Parties”). The second is
with Defendants Base Commerce, LLC (“Base Commerce”), John Hughes, Brian Bonfiglio,
John Kirchhefer, and Alexander Sidel (together with Base Commerce, the “Base Commerce
Defendants”) and the third is with Synovus Bank (together with the Base Commerce Defendants,
the “Base/Synovus Defendants” and together with the Craft Parties, the “Settling
Defendants/Parties”). Plaintiffs seek entry of orders:

(i) granting preliminary approval of the settlement agreement with the Craft Parties

(the “Craft Agreement”) and the settlement agreement with the Base/Synovus
Case 4:14-md-02566-TSH Document 762 Filed 11/05/19 Page 2 of 6

Defendants (the “Base/Synovus Agreement”)! (collectively, the “Settlement

Agreements”);

(ii) provisionally certifying a settlement class with respect to each settlement (the
“Settlement Class”);

(iii) | appointing Waldamara Martin, Igor Shikhman, Tyzza Hartman, Edivaldo A. Reis
and Rita Dos Santos as Class Representative of the Settlement Class;

(iv) preliminarily appointing Bonsignore Trial Lawyers, PLLC as Lead Counsel and
the Law Offices of Frank L. Dardeno, LLP; Saveri & Saveri, Inc.; Shaheen and
Gordon; Kemp, Jones & Coulthard, LLP; and Brown Rudnick LLP as Class
Counsel for the Settlement Class;

(v) approving the manner and form of giving notice of the settlements to class
members;

(vi) approving the administrative appeal process for claimants dissatisfied with their
award;

(vii) establishing a timetable for publishing class notice and lodging objections to the
terms of the settlements;

(vill) approving a means by which class members may contest administrative findings
related to their claims;

(ix) setting a date for the Final Approval hearing; and

(x) establishing a briefing schedule for Plaintiffs’ application for an award of

attorneys’ fees and expenses and setting a hearing date therefor.

 

1 Defendant Jason Doolittle is not a party to the Base Commerce Settlement Agreement, but he is
being released/dismissed as a former officer of Base Commerce pursuant to the terms of that
Agreement.
Case 4:14-md-02566-TSH Document 762 Filed 11/05/19 Page 3 of 6

The grounds for this motion are that (1) the Settlement Agreements meet the
requirements for approval pursuant to Federal Rule of Civil Procedure 23; (2) the form and
manner of providing notice meet the requirements of Federal Rule of Civil Procedure 23; (3) the
Settlement Class meets the requirements for certification under Federal Rule of Civil Procedure
23; and (4) an application for an award of attorneys’ fees, expenses and incentive awards is
appropriate at this time so that the class members may receive notice and comment or object.

This motion is based upon this Motion, the Memorandum of Law in support of
Preliminary Approval, the Declaration of Ronald Dardeno (Attachment 1 to the Memorandum),
and the Proposed Orders (Attachments 3 and 4 to the Memorandum) filed concurrently herewith,
the complete files and records in this action, and such other written or oral arguments that may
be presented to the Court. The Settlement Agreements are attached to the Dardeno Declaration as
Exhibit 1 (Craft Agreement), and Exhibit 2 (Base/Synovus Agreement). The Proposed Notice is
Attachment 3 and the Proposed Order granting this Motion is Attachment 4 to the Memorandum
of Law filed concurrently herewith.

The Base Commerce, Synovus Bank and Craft Parties assent this Motion, pursuant to
Federal Rule of Civil Procedure 23, for preliminary approval of three settlements.

REQUEST FOR ORAL ARGUMENT
Pursuant to Local Rule 7.1(d), Plaintiffs request oral argument.
Dated: November 5, 2019
Respectfully submitted,
/s/ Robert J] Bonsignore
Robert J. Bonsignore Esq. (NH Bar No 21241)
Lisa Sleboda, Esq. (PA No. 71580)

Bonsignore Trial Lawyers, PLLC
3771 Meadowcrest Drive
Case 4:14-md-02566-TSH Document 762 Filed 11/05/19 Page 4 of 6

Las Vegas, NV 89121

Telephone: 781-856-7650

Email: rbonsignore@classactions.us
Email: Isleboda@classactions.us

Plaintiffs’ Interim Lead Counsel

Ronald A. Dardeno, Esq.

(BBO No. 548278)

Alexander D. Wall, Esq.

(BBO No. 688881)

Law Offices of Frank N. Dardeno
424 Broadway

Somerville, MA 02145
Telephone: 617-666-2600

Email: rdardeno@dardeno.com
Email: awall@dardeno.com

R. Alexander Saveri, Esq.
(CA Bar No. 173102)
Sarah Van Culin, Esq.
(CA Bar No. 293181)
Saveri & Saveri, Inc.

706 Sansome Street

San Francisco, CA 94111
Telephone: 415-217-6810
Email: rick@saveri.com

William Coulthard, Esq. (NV Bar No. 3927)
Michael J. Gayan, Esq. (NV Bar No. 11135)
Anna A. Karabachev (NV Bar No. 14387)
Kemp, Jones & Coulthard, LLP

3800 Howard Hughes Parkway, 17" Floor
Las Vegas, NV 89169

Telephone: 702-385-6000

Email: m.gayan@kempjones.com

William R. Baldiga, Esq.

(MA Bar No. 542125)

(NY Bar No. 4813846)

Brown Rudnick LLP

One Financial Center

Boston, MA 02110

Telephone: 617-856-8586

Email: wbaldiga@brownrudnick.com
Case 4:14-md-02566-TSH Document 762 Filed 11/05/19 Page 5 of 6

D. Michael Noonan, Esq.
(NH Bar No. 8214)

(MA Bar No. 558247)
(VT Bar No. 4050)

(ME Bar No. 7240)
Christine Craig

Shaheen and Gordon

140 Washington Street
P.O. Box 977

Dover, NH 03821
Telephone: 603-871-4144
Email: mnoonan@shaheengordon.com

Plaintiffs Interim Executive Committee
Case 4:14-md-02566-TSH Document 762 Filed 11/05/19 Page 6 of 6

CERTIFICATE OF SERVICE
I, Robert J. Bonsignore, hereby certify that on this 5th day of November, I caused the
foregoing to be electronically filed with the Clerk of the Court by using the Case
Management/Electronic Case Filing (CM/ECF) system, which will send a notice of electronic
filing to all parties registered with the CM/ECF system in the above-captioned matter. A copy
will be forwarded via first class mail, postage prepaid, to those parties not electronically

registered.

/s/ Robert J_ Bonsignore
Robert J. Bonsignore
